Citation Nr: 1514001	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for diabetes mellitus, type II.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  During the October 2007 and November 2011 examinations, the issue of unemployability was raised.  Specifically, the Veteran stated that he is unable to find employment as a result of his VA examiners noted that the Veteran's left knee disability affected his ability to continue working.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires oral agents, insulin injections and a restricted diet, but does not require limitation or regulation of activities.





CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected diabetes mellitus in September 2011.  A letter dated in October 2011 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected diabetes.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, reviewing the October 2011 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, the RO obtained the Veteran's more recent VA medical records dated from 2007 to 2011and associated these records with the claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was obtained in November 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was adequate, as it was predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Initially, the Board notes service connection was established for diabetes mellitus, type II, and rated as 20 percent disabling, effective May 29, 2007.  See October 2007 rating decision.  In September 2011, the RO received the Veteran's current claim for a rating in excess of 20 percent for his service-connected diabetes mellitus.  As such, the Board has reviewed pertinent VA and private treatment records as well as report of the VA examination conducted in November 2011, all of which address the current state of the Veteran's diabetes mellitus, type II.  The records in totality show that the Veteran has diabetes mellitus type II which he controls through insulin injections, and a restricted diet.  

VA treatment records dated in September 2011, which have been scanned into the Virtual VA paperless claims folder, reflect that the Veteran experienced ongoing numbness in his arms which appeared to be attributed to the fact that he fell asleep on his arms.  These records also reflect that the Veteran continued to take five milligrams (mg) of Glipizide twice a day to help control his diabetes.  A review of his physical condition indicated that he experienced vision problems and diarrhea, and further noted that his weight was currently stable.  

Treatment records issued from Physicians Regional Medical Center reflect that the Veteran was admitted in September 2011 with diagnoses of acute renal failure, diabetes mellitus, type II, dehydration, and hyponatremia which is secondary to hyperglycemia.  It was noted that the Veteran had a medical history of diabetes mellitus type 2 that was noncompliant with his medication, and he presented with symptoms of weakness of two weeks duration, as well as complaints of polyuria, polyphagia and polydipsia.  The Veteran was found to be in acute renal failure secondary to hyperglycemia and dehydration.  The treatment course included adequate hydration, and the Veteran was placed on insulin for the first time, which helped control his blood sugar.  It was noted that the Veteran's renal failure improved with BUN and creatinine improving.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with diabetes mellitus type II that is uncontrolled.  On discharge, the Veteran was prescribed with an assortment of new medications, to include 35 units of Lantus at bedtime, and 12 units of Novolog before breakfast, lunch and dinner.  The physician also noted that the Veteran should continue taking his oral medication glipizide.  The Veteran was also advised to be strict with his diet and to exercise regularly, and take his diabetic medication regularly.  In addition, the physician instructed the Veteran to consult with an endocrinologist for further management of his diabetes mellitus, type II.  

The Veteran was afforded a VA examination in connection to this disorder in November 2011, at which time the examiner reviewed the Veteran's medical history, and noted that the Veteran had recently been prescribed with insulin 
(Novolin 70/30) which he takes twice a day to help monitor and treat his diabetes.  The Veteran stated that he stopped taking Glipizide for diabetic control in August 2011 after experiencing an episode of hyperglycemia and being placed on Insulin.  He referenced being treated at Physicians Regional Medical Center during this time, and reported to experience a tingling sensation in his fingers as well as illness.  When asked whether the Veteran required regulation of his activities as part of medical management of his diabetes mellitus, the examiner responded that he did not.  According to the Veteran, he visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less twice a month, and he had never been hospitalized for any episodes of ketoacidoses or hypoglycemic reactions.  The examiner further noted no progressive unintentional weight loss, or progressive loss of strength attributable to the Veteran's diabetes mellitus.  In addition, the Veteran was not shown to have any complications arising from diabetes, to include diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The remainder of the examination was absent any additional medical problems, complications, conditions, or pertinent physical findings attributable to the Veteran's diabetes mellitus.  Diagnostic test results dated in May 2011 revealed that the most recent A1C was 7.4, and the most recent fasting plasma glucose available was 189.  Based on her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having diabetes mellitus, type II.  A subsequent neurological evaluation of the Veteran's extremities was clear for any abnormalities, including peripheral neuropathy.  

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating.  Id.  The Veteran's VA outpatient records do not show a regulation of his occupational and recreational activities.  Indeed, the medical evidence, as indicated by the private and VA treatment reports and the November 2011 VA examination reports, reflect that the Veteran was encouraged to exercise and increase his physical activities.  None of these records indicate that he was placed on activity restriction as a result of his diabetes.  

The general picture presented by the clinical evidence with regard to the Veteran's diabetes mellitus, type II, is one that more closely approximates the constellation of symptomatology contemplated in the rating criteria for a 20 percent evaluation on the basis of an insulin-dependent diabetes with restricted diet.  The record reflects that the Veteran requires insulin, oral hypoglycemic agents, and a restricted diet to control his diabetes.  Moreover, in this particular scenario, the Veteran has stopped taking his prescribed oral hypoglycemic agents since being placed on Insulin, and his diabetes appears to be under control.  While the examiner noted that the Veteran reportedly experiences difficulty performing certain activities and cannot work at an occupation performing manual labor as a result of his diabetes mellitus, the medical evidence does not show that he has been encouraged and/or instructed to refrain from certain activities as a result of his diabetes mellitus.  See November 2011 VA examination  Indeed, despite the Veteran's reported statements, none of these records indicates that he was placed on activity restriction because of his diabetes.  Therefore, the criteria for the assignment of a 40 percent rating have not been met.  

In addition, the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations or weekly visits to a diabetic care provider.  Indeed, the Veteran reported to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month, and the record does not reflect required hospitalizations or twice-a-month visits with a diabetic care provider for these current episodes.  Indeed, the treatment records are absent any documentation reflecting that the Veteran has been hospitalized for a hypoglycemic reaction or an episode of ketoacidosis.  Thus, there is no pathology attributable to diabetes mellitus, type II, which would call for the assignment of an even higher disability rating (i.e., 60 percent, 100 percent), and the Veteran does not appear to so contend.  

In addition, the Veteran does not exhibit complications of his diabetes mellitus that would warrant a separate compensable evaluation.  Although he reported to have numbness in his upper extremities, and specifically in his fingers, he underwent a neurological evaluation in November 2011, the results of which were clear for any abnormalities.  Indeed, when asked whether the Veteran had diabetic peripheral neuropathy in his upper extremities, the examiner responded that he did not.  Also, the Veteran has not reported to experience any symptoms of peripheral vascular disease in the lower extremities, hypertension, visual disorders, neurovascular disease, cardiac problems, or gastrointestinal disorders.  Although he has been service-connected for erectile dysfunction, this has been linked to his service-connected prostate cancer.  No pertinent findings were made on examination.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires oral agents, insulin and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board therefore finds that no basis exists for the assignment of an increased rating in excess of 20 percent for diabetes mellitus, type II, under Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected diabetes mellitus, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 20 percent evaluation is appropriate for the entirety of the rating period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  


REMAND

Initially, the Board notes that awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2013).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2013).  

In addition to his service-connected diabetes mellitus type II, the Board notes that the Veteran is also currently service-connected for prostate cancer, which is evaluated as 20 percent disabling; and erectile dysfunction, which is evaluated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 40 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, the Veteran's employment status since 2007 is unclear.  During his October 2007 genitourinary examination, which focused on whether the Veteran's prostate cancer was related to his Agent Orange exposure in service, the Veteran reported that he had been laid off from his last job due to lack of production, and he was currently unemployed.  According to the Veteran, he is unable to find employment elsewhere because of his other medical conditions, which included erectile dysfunction, diabetes mellitus type II, and his urinary dysfunction.  At the November 2011 VA examination, when asked whether the Veteran's diabetes mellitus impacts his or her ability to work, the examiner marked that it did, and noted that the Veteran is unable to perform work that is manual in nature.  

Considering the more recent medical evidence of record, and the fact that the Veteran's unemployability was raised during both VA examinations, the Board finds that the Veteran's service connected disabilities may have precluded him from securing and following a substantially gainful occupation.  However, the Board cannot grant such benefits in the first instance.  

As the analysis and findings above reflect, the Board has no authority to assign a TDIU rating under 4.16(b) where a claimant does not meet the schedular requirements of 4.16(a), without first referring the case to the Director, Compensation and Pension Service.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  The code clearly provides that a claim for extraschedular consideration under 38 C.F.R. § 4.16(b) must be determined by the Director, Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA letter as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.  

2. Then, the RO should determine whether referral of the TDIU issue to the Director, Compensation and Pension Service is appropriate and if it is, submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  

3. After conducting any additional development deemed necessary adjudicate the claim for entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


